Citation Nr: 1209844	
Decision Date: 03/15/12    Archive Date: 03/28/12

DOCKET NO.  02-16 300	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to an increased disability evaluation for degenerative joint disease at L4-L5 and L5-S1, currently rated as 10 percent disabling. 


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. S. Kelly, Counsel

INTRODUCTION

The Veteran had active service from September 1968 to September 1998.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2001 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) located in Houston, Texas. 

In August 2007, the Board remanded this matter to the RO via the Appeals Management Center (AMC) in Washington DC, to afford the Veteran a hearing before a Member of the Board.  In January 2008, the Veteran testified before the undersigned Veterans Law Judge at a personal hearing.  A transcript of that hearing is of record. 

In March 2008, the Board again remanded this matter for additional development.  The requested development has been accomplished insofar as possible and the matter is now ready for appellate review.  


FINDINGS OF FACT

1.  The Veteran's degenerative joint disease at L4-L5 and L5-S1 causes moderate symptoms with recurrent attacks; there has been no demonstration of listing of whole spine to opposite side, positive Goldwaithe's sign, marked limitation of forwarding bending in standing position, or abnormal mobility on forced motion. 

2.  Under the rating criteria in effect from September 23, 2002, through September 25, 2003, the Veteran's degenerative joint disease at L4-L5 and L5-S1 did not result in incapacitating episodes having a total duration of at least two weeks but less than four weeks during the past 12 months; and he experienced no more than moderate limitation of motion of the lumbar spine, with overall findings demonstrating little or no neurological impairment resulting from the degenerative joint disease at L4-L5 and L5-S1.

3.  Under the rating criteria in effect beginning on September 26, 2003, the Veteran's degenerative joint disease at L4-L5 and L5-S1 has not resulted in incapacitating episodes having a total duration of at least two weeks but less than four weeks during the past 12 months; and there has been no evidence of forward flexion of the thoracolumbar spine to 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine.


CONCLUSION OF LAW

The criteria for a disability rating of 20 percent, and no more, for degenerative joint disease at L4-L5 and L5-S1 have been met throughout the course of the appeal.  38 U.S.C.A. § 1155 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.321(b)(1),4.1, 4.7, 4.10, 4.71a, Diagnostic Codes 5237, 5242, 5243, 5292, 5293, 5295 (2002, 2003 & 2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Disability evaluations are determined by the application of the Schedule for Rating Disabilities, which assigns ratings based on the average impairment of earning capacity resulting from a service-connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4 (2011). 

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7. 

Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary concern. Although a rating specialist is directed to review the recorded history of a disability in order to make a more accurate evaluation,  see 38 C.F.R. § 4.2, the regulations do not give past medical reports precedence over current findings.  Francisco v. Brown, 7 Vet. App. 55 (1994). 

Staged ratings are, however, appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  The relevant focus for adjudicating an increased rating claim is on the evidence concerning the state of the disability from the time period one year before the claim was filed until VA makes a final decision on the claim.  Hart v. Mansfield, 21 Vet. App. 505 (2007). 

In view of the number of atypical instances it is not expected, especially with the more fully described grades of disabilities, that all cases will show all the findings specified. Findings sufficiently characteristic to identify the disease and the disability therefrom, and above all, coordination of rating with impairment of function will, however, be expected in all instances.  38 C.F.R. § 4.21 (2011).

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the Veteran's condition.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).

Under the old rating criteria in effect prior to September 23, 2002, under Diagnostic Code 5292, a 10 percent disability evaluation was warranted for slight limitation of motion of the lumbar spine.  A 20 percent disability evaluation was warranted for moderate limitation of the lumbar spine.  A 40 percent evaluation was warranted for severe limitation of motion of the lumbar spine.  38 C.F.R. § 4.71a, Code 5292. 

Under the old rating criteria, effective prior to September 23, 2002, a 20 percent disability evaluation was also assigned for moderate intervertebral disc syndrome with recurring attacks.  A 40 percent disability evaluation was assigned for severe intervertebral disc syndrome, with intermittent relief.  A 60 percent evaluation was assigned for pronounced intervertebral disc syndrome, with persistent symptoms compatible with sciatic neuropathy with characteristic pain and demonstrable muscle spasm, or other neurological findings appropriate to the site of the diseased disc with little intermittent relief. 38 C.F.R. § 4.71a, Code 5293. 

A 20 percent disability evaluation was assigned for lumbosacral strain with muscle spasm on extreme forward bending, or unilateral loss of lateral spine motion in standing position.  

A 40 percent disability evaluation was assigned for severe lumbosacral strain with listing of whole spine to opposite side, positive Goldwaithe's sign, marked limitation of forwarding bending in standing position, loss of lateral motion with osteoarthritic changes, or narrowing or irregularity of joint space, or some of the above with abnormal mobility on forced motion.  38 C.F.R. § 4.71a, Code 5295. 

With regard to the rating criteria under Diagnostic Code 5293, effective September 23, 2002, intervertebral disc syndrome (preoperatively or postoperatively) was evaluated either on the total duration of incapacitating episodes over the past 12 months or by combining under 38 C.F.R. § 4.25 separate evaluations of its chronic orthopedic and neurologic manifestations along with evaluations for all other disabilities, whichever method resulted in the higher evaluation. 

For purposes of evaluations under this version of Diagnostic Code 5293, an incapacitating episode was a period of acute signs and symptoms due to intervertebral disc syndrome that required bed rest prescribed by a physician and treatment by a physician.  "Chronic orthopedic and neurologic manifestations" means orthopedic and neurologic signs and symptoms resulting from intervertebral disc syndrome that are present constantly, or nearly so. 

Note (2) to Diagnostic Code 5293 provides that when evaluating on the basis of chronic manifestations; evaluate orthopedic disabilities using evaluation criteria for the most appropriate orthopedic diagnostic code or codes. Evaluate neurologic disabilities separately using evaluation criteria for the most appropriate neurologic diagnostic code or codes. 

Note (3) provided that if intervertebral disc syndrome was present in more than one spinal segment, provided that the effects in each spinal segment are clearly distinct, evaluate each segment on the basis of chronic orthopedic and neurologic manifestations or incapacitating episodes, whichever method results in a higher evaluation for that segment. 

The regulations regarding diseases and injuries to the spine were again revised effective September 26, 2003.  Under these revised regulations, diseases and injuries to the spine are to be evaluated under diagnostic codes 5235 to 5243 as follows: 

With or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease: 

Unfavorable ankylosis of the entire spine                                                            100

Unfavorable ankylosis of the entire thoracolumbar spine                                      50 

Unfavorable ankylosis of the entire cervical spine; or, forward flexion of the thoracolumbar spine 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine                                                                                              40

Forward flexion of the cervical spine 15 degrees or less; or, favorable ankylosis of the entire cervical spine                                                                                         30

Forward flexion of the cervical spine greater than 15 degrees but not greater than 30 degrees; or, the combined range of motion of the cervical spine not greater than 170 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis                                                                                                                20

Forward flexion of the cervical spine greater than 30 degrees but not greater than 40 degrees; or, combined range of motion of the cervical spine greater than 170 degrees but not greater than 335 degrees; or, muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or, vertebral body fracture with loss of 50 percent or more of the height                                  10

Note (1): Evaluate any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, separately, under an appropriate diagnostic code. 

Note (2): (See also Plate V.) For VA compensation purposes, normal forward flexion of the cervical spine is zero to 45 degrees, extension is zero to 45 degrees, left and right lateral flexion are zero to 45 degrees, and left and right lateral rotation are zero to 80 degrees. Normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, left and right lateral flexion are zero to 30 degrees, and left and right lateral rotation are zero to 30 degrees. The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation. The normal combined range of motion of the cervical spine is 340 degrees and of the thoracolumbar spine is 240 degrees. The normal ranges of motion for each component of spinal motion provided in this note are the maximum that can be used for calculation of the combined range of motion. 

Note (3): In exceptional cases, an examiner may state that because of age, body habitus, neurologic disease, or other factors not the result of disease or injury of the spine, the range of motion of the spine in a particular individual should be considered normal for that individual, even though it does not conform to the normal range of motion stated in Note (2).  Provided that the examiner supplies an explanation, the examiner's assessment that the range of motion is normal for that individual will be accepted. 

Note (4): Round each range of motion measurement to the nearest five degrees. 

Note (5): For VA compensation purposes, unfavorable ankylosis is a condition in which the entire cervical spine, the entire thoracolumbar spine, or the entire spine is fixed in flexion or extension, and the ankylosis results in one or more of the following: difficulty walking because of a limited line of vision; restricted opening of the mouth and chewing; breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure of the costal margin on the abdomen; dyspnea or dysphagia; atlantoaxial or cervical subluxation or dislocation; or neurologic symptoms due to nerve root stretching. Fixation of a spinal segment in neutral position (zero degrees) always represents favorable ankylosis.

Note (6): Separately evaluate disability of the thoracolumbar and cervical spine segments, except when there is unfavorable ankylosis of both segments, which will be rated as a single disability.  38 C.F.R. § 4.71a, General Rating Formula for Disabilities and Diseases of the Spine (2011). 

The criteria for evaluating intervertebral disc disease were essentially unchanged, except that the diagnostic code for that disability was changed to 5243.

VA's General Counsel has held that where a law or regulation changes during the pendency of an appeal, the Board should first determine which version of the law or regulation is more favorable to the veteran.  If the application of the revised regulation results in a higher rating, the effective date for the higher disability rating can be no earlier than the effective date of the change in the regulation.  38 U.S.C.A. § 5110(g) (West 2002).  Prior to the effective date of the change in the regulation, the Board can apply only the original version of the regulation. VAOPGCPREC 3-2000 (April 10, 2000). 

Disability of the musculoskeletal system is the inability to perform normal working movement with normal excursion, strength, speed, coordination, and endurance.  Weakness is as important as limitation of motion, and a part which becomes disabled on use must be regarded as seriously disabled.  Functional loss may be due to pain, supported by adequate pathology and evidenced by the visible behavior of the claimant undertaking the motion.  Weakness is to be considered in evaluating the degree of disability, but a little-used part of the musculoskeletal system may be expected to show evidence of disuse, through atrophy, the condition of the skin, absence of normal callosity, or the like.  38 C.F.R. § 4.40. 

The provisions of 38 C.F.R. § 4.45 contemplate inquiry into whether there is crepitation, limitation of motion, weakness, excess fatigability, incoordination, impaired ability to execute skilled movements smoothly, pain on movement, swelling, deformity, or atrophy of disuse. Instability of station, disturbance of locomotion, and interference with sitting, standing, and weight-bearing are also related considerations. 

It is the intention of the rating schedule to recognize actually painful, unstable, or malaligned joints, due to healed injury, as at least minimally compensable.  See also DeLuca v. Brown, 8 Vet. App. 202 (1995) (indicates that pursuant to 38 C.F.R. §§ 4.40 and 4.45, pain may be the basis for a rating for a disability rated based on limitation of motion, regardless of whether or not the limitation of motion specified in the Diagnostic Code criteria is shown).

At the time of a February 2001 VA examination, the Veteran reported a history of chronic low back pain.  He had not had an evaluation since discharge.  The Veteran complained of low back pain on occasion with overexertion but denied any radicular-type symptoms.  

Physical examination revealed the Veteran walked with a normal gait.  He had a level pelvis.  Range of motion for the lumbar spine was found to be within normal limits for flexion, extension, right and left side bending, and toe and heel walking, providing highly probative evidence against this claim.  Neurological evaluation was nonfocal.  Straight leg raising was negative, bilaterally, with no evidence of atrophy.  The examiner rendered an opinion of low back pain.  

The Veteran injured his back while on board a cruise in December 2004.  Treatment records obtained reveal that the Veteran was noted to have muscle spasms secondary to multiple back problems.  

At the time of a January 2005 VA examination, the Veteran reported having pain intermittently as often as two times per day, each time lasting approximately two days at a time.  The pain radiated to the lower part of the spine around the sacrum.  Pain characteristics were crushing, aching, squeezing, burning, and sharp at times.  Pain severity was reported as 10/10 during exacerbation.  Pain was brought on by physical activity stress, or came by itself.  The pain was relieved by rest or medication, including Percocet or Flexeril, or a massage.  Function at pain was reported as complete bedrest.  

The Veteran stated that he had partial incapacitation requiring physician-recommended bedrest three times per year for a total of approximately 14 days.  The Veteran reported that over the past year, this had happened three times, requiring 42 days of bedrest.  The Veteran indicated that he had difficulty lifting over five pounds or more and also noted having difficulty with yard work or running.  The Veteran stated that he was also unable to walk for more than 30 minutes at a time and had difficulty with back pains during sex.  He noted that he had lost time from work as often as three times per month.  

Physical examination revealed the Veteran's posture and gait were normal.  Examination of the thoracolumbar spine revealed no radiation of pain on movement.  There was no muscle spasm and no tenderness to palpation.  Straight leg raising was negative, bilaterally.  There was no ankylosis of the spine present.  Range of motion of the thoracolumbar spine was within normal limits.  The range of motion was not additionally limited by pain, fatigue, weakness, lack of endurance, or incoordination.  There was no intervertebral disc syndrome associated with the lower back pain.  

Such objective findings simply provide more evidence against this claim and, more importantly, undermine the Veteran's lay statements regarding what can only be described as his contention of having a very severe back problem (pain severity was reported as 10/10 during exacerbation).

Neurological examination of the lower extremities was normal.  Sensory function of the lower extremities was also normal.  Reflexes for the knee and ankle were 2+.  X-rays of the lumbar spine revealed disc space narrowing at L4-5.  The remaining segments were unremarkable.  There was no abnormality in the posterior elements, providing more evidence against this claim.  The examiner rendered a diagnosis of degenerative arthritis of L4-5 discs of the lumbar spine.  

In the middle of January 2005, the Veteran was seen with complaints of low back pain.  Normal findings were reported for posture, gait, straight leg raising, reflexes, sensation, strength, range of motion, and Wadells sign.  Tenderness to palpation was reported for the lumbar paraspinal muscles.  

In the latter part of January 2005, the Veteran was again seen with complaints of low back pain.  The Veteran reported having pain and numbness in his legs.  He stated that the pain worsened with movement.  Physical examination revealed normal gait and straight leg raising.  Reflexes were also normal as was sensation testing.  Strength and range of motion were also reported as normal.  Wadells sign was also normal.  In February 2005, the Veteran was seen with complaints of back pain.  

In March 2005, the Veteran was afforded a MRI of the lumbar spine.  It was noted that he had complaints of intermittent numbness and tingling of the right leg and a history of low back pain for many years.  It was the examiner's impression that the Veteran had "tiny" broad based L4-5 disc bulge and ligamentum flavum thickening/facet joint hypertrophy resulting in narrowing of the spinal canal; tiny central L5-S1 disc bulge which did not narrow the spinal cord; and mild multilevel lower lumbar spine facet arthropathy.  

At the time of a May 2005 office visit, the Veteran was seen with complaints of low back and bilateral leg pain.  The Veteran stated that the pain had worsened and that it was aching and aggravating in nature.  The pain seemed to be worse with activity.  He rated the pain as 4 out of 10.  He denied and bowel or bladder incontinence.  The Veteran also denied weakness, numbing, or tingling.  Examination revealed that his gait was non-antalgic and that he was able to flex and extend without difficulty, providing more highly probative evidence against this claim.  

In June 2005, the Veteran was given a lumbar epidural steroid injection at L5-S1.  

At the time of a September 2005 outpatient visit, the Veteran complained of chronic low back pain.  He stated that he had developed muscle spasms over the last several years.  He reported having to leave work frequently due to back spasms.  He would have pain after walking for two blocks or when lifting more than 10 lbs.  He also noted having pain when sitting for more than one hour.  The Veteran further reported pain with bending or twisting.  He also had occasional numbness in the lateral calf area.  

Physical examination revealed mild tenderness in the lumbar spine area with 1+ muscle spasms but no abnormal curvature.  The Veteran had pain with flexion to 40 degrees and with lateral bending to 30 degrees.  There was also pain with straight leg raising.  Neurological examination revealed intact 2+ reflexes and a slow equal gait.  It was the examiner's impression that the Veteran had mild degenerative changes.  

In a September 2005 note, the Veteran's treating physician indicated that the Veteran had chronic back pain from a herniated disc, L5-S1, requiring steroid injections.  He also noted that the Veteran had limited physical mobility due to the herniated disc.  

At the time of a January 2006 outpatient visit, the Veteran arrived independently and was ambulatory.  His overall range of motion was within normal limits and his muscle power was 5/5, providing more evidence against this claim.  He rated his low back pain as 4/10.  

At the time of a February 2006 independent medical examination, motor examination revealed 5/5 strength in both legs without atrophy or fasciculations.  Reflexes were 1/4 and symmetric with downgoing toes and no clonus.  Sensory and gait examinations were completely unremarkable.  

At the time of a November 2006 VA examination, the Veteran reported having stiffness in his lower back and right side.  He also noted having weakness in his legs and pain in his buttocks, right thigh, right calf, and right foot.  The Veteran stated that the pain occurred 8 times per day and lasted 1/2 hour each time.  The pain traveled to the buttocks and down the right side.  The pain was sharp in nature.  The pain level was reported as 10/10.  It could be elicited from twisting and physical activity.  It was relieved by medication and lying prone.  The Veteran did not like to move when flare-ups occurred.  Each movement caused pain during flare-ups.  The current treatment included several pain medications.  The Veteran reported incapacitating episodes as often as 4 times per year which lasted five days.  Over the past year he had had 5 incidents of incapacitation for a total of 30 days.  The Veteran could not sit erect.  

Physical examination could not be performed as the Veteran was wheel chair bound.  The Veteran stated that he required a wheelchair for back pain that radiated into the right leg.  The examiner stated that there were signs of intervertebral disc syndrome as follows:  L1, sensory deficit of right upper anterior thigh; L2, sensory deficit of right anterior mid-thigh; L3, sensory deficit of right anterior lower thigh and right inner knee; and L4, sensory deficit of right lateral thigh, right front leg, and right medial leg.  The right lower extremity revealed absent knee and ankle jerk.  The most likely peripheral nerve was the sciatic nerve.  The examiner rendered a diagnosis of lumbar spine intervertebral disc syndrome (sciatic nerve with L1-4 nerve root involvement).  The subjective factors were history of lumbar radiculopathy and the objective factors were intervertebral disc syndrome.  

The examiner indicated that the Veteran was very uncooperative with the examination, especially with range of motion and examination of the legs.  

At the time of his January 2008 videoconference hearing, the Veteran testified as to having injured his back aboard the cruise.  He reported being on pain medication and muscle relaxers.  He also noted having had a steroid injection in 2005.  He stated that he was awarded a civilian service disability retirement in March 2006 as a result of his back problems.  He indicated that he retired because he could not get comfortable in any one position.   

Records obtained from the Social Security Administration reveal that the Veteran was found disabled as of November 2007 due to dysthymia; adjustment disorder with depressed mood; anxiety disorder; social phobia; and degenerative disc disease.  

In a June 2008 outpatient treatment record, the Veteran reported having right and left lower back pain.  The lower back pain was worse with standing and bending.  Neurological examination revealed no motor disturbances, good coordination, and no sensory disturbances.  Examination of the lumbar spine revealed spasms of the paraspinal muscles on the left side.  Active flexion was decreased, with pain on flexion.  The Veteran had pain with all ranges of motion.  He had a normal curvature of the spine.  

At the time of a July 2008 visit, the Veteran reported being only able to ambulate 4 or 5 feet before having to stop and sit.  He had severe back and leg pain associated with post herpetic neuralgia and multilevel lumbar disc disease.  The Veteran reported having 6-8/10 pain exacerbated by standing, transfers, and limited ambulation.  The Veteran was noted to have no less than 4/5 muscle strength on motor testing.

The Veteran was afforded an additional VA examination in May 2011.  At the time of the examination, the Veteran reported that his back pain had become worse because it locked up and he had more pain with movement.  He complained of both constipation and loose bowel movements and indicated that he had tingling and had fallen twice that month.  He also noted having stiffness, limited motion, muscle spasm, weakness, urinary incontinence requiring diapers, nocturia, and dribbling.  The Veteran listed a variety of medications that he was taking.  The examiner noted that the Veteran's urinary incontinence problems were related to his prostate surgery.  

The Veteran was noted to have fatigue, decreased motion, stiffness, weakness, spasms, and spine pain.  The pain was constant and was worse in the morning and with activity, including, bending, lifting, and twisting.  The pain was sharp and he had muscle spasm.  The pain was 5-7/10 on a constant basis.  There was radiation of the pain to the anterior and posterior right leg, which was described as aching and tingling.  As to incapacitating episodes, the examiner noted that the Veteran was seen in February 2011 in an emergency room in Georgia and was placed on bed rest for a week.  The Veteran used a cane and stated that his walking was limited to 50 yards.  The examiner noted that the Veteran had a history of neuralgia secondary to herpes simplex.  It was not present at the time of the examination.  The examiner reported that the Veteran stated that the pain in the leg from his back was directly in the anterior thigh and leg but not into the foot.  The examiner opined that this was not a dermatomal distribution for a lumbar disc.  

Physical examination of the spine revealed a normal posture and head position.  There was symmetry in appearance but the Veteran's gait was not normal.  The Veteran made a poor effort with toe walking and his gait was slow and non-antalgic.  There was no gibbus, kyphosis, lumbar lordosis, lumbar flattening, reverse lordosis, list, scoliosis, or ankylosis.  There was also no spasm, atrophy, tenderness, pain with motion, or weakness.  Guarding was present on both the left and right.  

Active range of motion revealed flexion to 80 degrees and extension to 18 degrees.  Left lateral rotation and flexion were to 20 degrees and right lateral flexion was to 20 degrees while right lateral rotation was to 25 degrees.  There was no objective evidence of pain on motion.  There was also no evidence of pain or additional loss of motion with repetitive motion.  Reflex examination for the knee was 2+ and 1+ for the ankle, bilaterally.  Plantar flexion was normal.  

The examiner stated that all lumbosacral nerve roots from L1-S1 were affected.  Monofilament testing was normal for L4, L5, and S1 distributions.  Vibration, position sense, and pain on pinprick were normal as was light touch.  There was no dysesthesia.  Muscle strength in the lower extremities was 5/5 throughout.  Muscle tone was normal and there was no muscle atrophy.  The examiner indicated that the Veteran's limited range of motion was normal for his age, providing more evidence against this claim.

Lasegue sign was negative as was straight leg raising.  Active straight leg raising was possible to 55 degrees on the left and 50 degrees on the right, without signs of radiculopathy.  The examiner stated that there were no incapacitating episodes due to intervertebral disc syndrome, providing significant evidence against this claim.  

The examiner diagnosed the Veteran as having limited motion of the lumbar spine and minor loss of motion in the absence of other objective physical findings.  There was no evidence of radiculopathy on examination.  The examiner stated that the Veteran's lumbar spine condition had no effect on his work or the performance of his daily activities, providing, once again, highly probavbative evidence against this claim.  

The examiner noted that the Veteran had retired in 2005 after prostate surgery.  

Before the Board gets into the problems associated with the Veteran's complaints of pain and the objective evidence of record, resolving reasonable doubt in favor of the Veteran, the criteria for a 20 percent disability evaluation for degenerative joint disease at L4-L5 and L5-S1 have been met throughout the appeal period.  The Veteran has reported having pain in the lumbosacral area throughout the course of the appeal and there have been demonstrations of muscle spasms in the lumbar spine area on numerous occasions as well as some limitation of motion of the lumbosacral spine.  Based upon the above, a 20 percent disability evaluation is warranted, and is no longer at issue.   

With regard to the old rating criteria, an evaluation in excess of 20 percent under DC 5292 would not be warranted as severe limitation of motion has not been demonstrated.  The Board does note that the Veteran was found to be wheelchair bound at the time of his November 2006 VA examination, which he related to his service-connected lumbar spine disorder; however, all other VA examinations and treatment records and other treatment records do not reveal ranges of motion which would qualify as "severe" or even, in most cases, mild or moderate.  Given the foregoing, the criteria for an increased evaluation requiring severe limitation of motion of the lumbar spine have not been met under the old rating criteria. 

The criteria for an evaluation in excess of 20 percent under the old rating criteria for DC 5293 have also not been met as the Veteran has not been shown to have severe intervertebral disc syndrome with only intermittent relief at any time.  The objective medical findings at the time of the VA examinations reveal that the Veteran was shown to have no more than moderate limitation of motion.  Moreover, no VA examiner has described the veteran's lumbosacral strain with degenerative disc disease L2-3 as being severe in nature.  As such, the criteria for a 40 percent disability evaluation have not been met under DC 5293. 

The criteria for an evaluation in excess of 20 percent were also not met under DC 5295 as the Veteran has not been shown to have listing of whole spine to opposite side, positive Goldwaithe's sign, marked limitation of forwarding bending in standing position, or abnormal mobility on forced motion. 

As to the criteria in effect beginning in September 2002 and prior to September 2003, the Board notes that while the Veteran has reported having incapacitating episodes as a result of his service-connected lumbar spine disorder, the record does not contain any findings of bed rest prescribed by a physician.  The Veteran's own statements of bed rest are simply not adequate.

Range of motion reported for the Veteran's lumbar spine would warrant findings of no more than moderate limitation (at best) of motion under Diagnostic Code 5292, even when taking into account the DeLuca factors, and would not result in an evaluation in excess of 20 percent.  In fact, many of the objective medical findings above would not support a 20 percent evaluation. 

As to neurological impact, the Board notes that the Veteran was found to have neurological involvement of the lower extremities at the time of the November 2006 VA examination.  However, the examiner noted at that time that the Veteran made a poor effort with regard to cooperation.  The Board notes that other treatment records and VA examinations, including the most recent VA examination, indicated that there were no neurological findings resulting from the lumbar spine disorder.  There has also been no muscle atrophy or decrease in muscle strength demonstrated throughout the course of the appeal, with the most recent VA examination finding that the Veteran had normal monofilament testing for L4, L5, and S1 distributions; that vibration, position sense, light touch, and pain on pinprick were normal; that there was no dysesthesia; and that muscle strength in the lower extremities was 5/5 throughout, with normal muscle tone and no muscle atrophy.  There is simply significant medical evidence against this claim, outweighing the Veteran's statements and any evidence that would arguably support the Veteran's claim.    

As to the criteria in effect subsequent to September 23, 2003, as noted above, while the Veteran has reported having incapacitating episodes throughout his appeal, the record does not contain any documentation of bed rest prescribed by a physician.  There has also been no evidence of forward flexion of the thoracolumbar spine to 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine.  As noted above, other then the November 2006 VA examination findings of neurological impairment, there have been little or no neurological findings related to the Veteran's service-connected lumbar disorder.  Thus, an evaluation in excess of 20 percent would not be warranted.

The competent medical evidence reflects consideration of the Veteran's complaints of pain, weakness and fatigability by medical professionals, but the Board must also take into consideration the Veteran's credibility in reports his problems.  The Veteran is competent to report that he is worse or entitled to a higher evaluation.  However, the observation of a skilled professional is more probative of the degree of the Veteran's impairment.  Even when considering the additional limitation of motion caused by fatigue, weakness, and flare-ups, neither the actual range of motion nor the functional limitation warrants an evaluation in excess of 20 percent for limitation of motion based upon the appropriate codes governing limitation of motion.  

It is important for the Veteran to understand that there is significant evidence in this case that does not support a 20 percent evaluation.  In fact, the Board must find that the Veteran's "severe" complaints are not confirmed on what can only be described as extensive medical evaluations, and many of these evaluations would provide significant objective medical evidence against the 20 percent evaluation, let alone a higher evaluation or a separate evaluation for a neurological problem associated with the back (which is simply not found).  While the Board has noted the findings of SSA and the Veteran's use of a wheelchair during one of the examinations, the objective medical evidence is compelling against the Veteran's statements regarding the nature and extent of his back disability, providing highly probative evidence against even the Board's grant of the 20 percent evaluation.  It is only in providing the Veteran all  reasonable doubt that the 20 percent finding can be reached.
Extraschedular Consideration

In exceptional cases an extraschedular rating may be provided.  38 C.F.R. § 3.321.  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service- connected disability are inadequate.  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Thun v. Peake, 22 Vet. App. 111 (2008). 

Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  In the second step of the inquiry, however, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  38 C.F.R. § 3.321(b)(1). (related factors include "marked interference with employment" and "frequent periods of hospitalization").  When the rating schedule is inadequate to evaluate a claimant's disability picture and that picture has related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for completion of the third step--a determination of whether, to accord justice, the claimant's disability picture requires the assignment of an extraschedular rating.  Id. 

The Veteran's degenerative joint disease at L4-L5 and L5-S1 is manifested, at best, by limitation of motion and functional impairment.  These manifestations are contemplated by the rating schedule.  While the Board notes that the Veteran is in receipt of Social Security disability benefits and that one of the reasons for his disability award was his low back disorder, there were numerous other disabilities addressed by the Administrative Law Judge, in addition to his low back disability, with the low back disorder not being listed as the primary or secondary diagnosis on the award sheet.  Moreover, at the time of his most recent examination, the examiner did not indicate that the low back disability caused marked interference with employment.  The disability has also not required any recent periods of hospitalization.  No other exceptional factors have been reported. 

As such, the criteria for assignment of an extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell v. Brown, 9 Vet. App. 337 (1996).

Duty to Assist and Notify

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011). 

Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; (3) and that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1). 

For claims pending before VA on or after May 30, 2008, 38 C.F.R. § 3.159 has been amended to eliminate the requirement that VA request that a claimant submit any evidence in his or her possession that might substantiate the claim.  73 Fed. Reg. 23,353 (Apr. 30, 2008). 

The Court has also held that that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include: 1) Veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). 

As it relates to the claim for an increased evaluation, the Board notes that in November 2004, May 2006, and April 2008 letters, the Veteran was provided with notice that informed him of the evidence needed to substantiate his claim.  The letters also told him what evidence he was responsible for obtaining and what evidence VA would undertake to obtain.  The letters further asked him to submit relevant evidence in his possession.  The Veteran was also notified of the effective date and disability rating elements in the May 2006 and April 2008 letters.  These letters were sent subsequent to the initial rating determination.  However, if VCAA notice is provided after the initial decision, such a timing error can be cured by subsequent readjudication of the claim, as in a Statement of the Case (SOC) or Supplemental SOC (SSOC).  Mayfield v. Nicholson, 20 Vet. App. 537, 543 (2006).  Such was the case here.  

VA has also complied with its duty to assist the Veteran in substantiating the claim.  It appears that all pertinent post service treatment records have been requested and that all available records have been obtained. 

The Veteran was afforded was afforded numerous VA examinations throughout the course of the appeal.  The results from these examinations are sufficient in order to properly address the Veteran's claim.  Moreover, there is other evidence of record sufficient to properly address the Veteran's claim, including numerous reports and treatment records from his private treating physicians.  Records from the Social Security Administration have also been obtained.  

The Veteran has been afforded a meaningful opportunity to participate effectively in the processing of the claim, including by submission of statements and arguments and has provided testimony in support of his claim.  For these reasons, it is not prejudicial to the appellant for the Board to proceed to finally decide the appeal.  Based upon the foregoing, the duties to notify and assist the Veteran have been met, and no further action is necessary to assist the Veteran in substantiating this claim.




ORDER

A 20 percent disability for degenerative joint disease at L4-L5 and L5-S1 is granted subject to laws and regulations governing monetary benefits.  


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


